Filed Pursuant to Rule 497(e) Securities Act File No. 333-134979 Investment Company Act File No. 811-21908 Invested in meaningful change THE BLUE FUND GROUP THE BLUE LARGE CAP FUND THE BLUE SMALL CAP FUND Supplement dated August 16, 2007 to the Prospectus and Statement of Additional Information datedApril 30, 2007 Effective as of August 1, 2007, BISYS Fund Services Ohio, Inc. ("BISYS"), the Funds' administrator, fund accounting agent and transfer agent, was re-named Citi Fund Services Ohio, Inc. following the acquisition of The BISYS Group, Inc., the parent company of BISYS, by a subsidiary of Citibank N.A.All references to BISYS Fund Services Ohio, Inc. in the Prospectus and Statement of Additional Information are hereby replaced with Citi Fund Services Ohio, Inc.No changes have been made with respect to the addresses stated in the Prospectus and Statement of Additional Information. BLU-SP 0807
